      Case 3:17-cv-01183-RDM Document 60 Filed 12/12/19 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL SEMIAN

                            Plaintiff,        JURY TRIAL DEMANDED
                v.
                                                  NO: 3:17-CV-1183
DEPARTMENT OF MILITARY AND
VETERANS’ AFFAIRS-GINO J.                         HONORABLE
MERLI VETERANS’ CENTER                          ROBERT D. MARIANI

                         Defendant.

                       NOTICE OF APPEARANCE



     Kindly enter my appearance as co-counsel of record for Plaintiff

Michael Semian only.




Dated: December 12, 2019         LAW OFFICE OF HARRY T. COLEMAN

                                  By: /s/ OWEN M. COLEMAN
                                      Owen M. Coleman., Esquire
                                      41 Main Street Street
                                      Carbondale, PA 18407
                                      (570) 282-7440
                                         owen@harrycolemanlaw.com
                                         Co-Counsel for Plaintiff
